                                                                                                Case 8:20-ap-01030-MW               Doc 1 Filed 03/18/20 Entered 03/18/20 16:29:41   Desc
                                                                                                                                    Main Document    Page 1 of 6



                                                                                                 1 ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP
                                                                                                   ROYE ZUR, State Bar No. 273875
                                                                                                 2   rzur@elkinskalt.com
                                                                                                   10345 W. Olympic Blvd.
                                                                                                 3 Los Angeles, California 90064
                                                                                                   Telephone: 310.746.4400
                                                                                                 4 Facsimile: 310.746.4499

                                                                                                 5 Attorneys for Plaintiff Jeffrey I. Golden,
                                                                                                   Chapter 7 Trustee
                                                                                                 6

                                                                                                 7

                                                                                                 8                                  UNITED STATES BANKRUPTCY COURT

                                                                                                 9                    CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                                                                                                10
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 In re                                                Case No. 8:19-bk-14527-MW

                                                                                                12 ANTHONY AFSHIN KASHANI,                              Chapter 7
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13                     Debtor.

                                                                                                14
                                                                                                   JEFFREY I. GOLDEN, CHAPTER 7                         Adv. No.
                                                                                                15 TRUSTEE,
                                                                                                                                                        COMPLAINT FOR:
                                                                                                16                     Plaintiff,
                                                                                                                                                        (1) AVOIDANCE OF UNRECORDED
                                                                                                17               v.                                     INTEREST IN PROPERTY OF THE
                                                                                                                                                        ESTATE PURSUANT TO 11 U.S.C. §
                                                                                                18 JEFF LEWIS and PATTI LEWIS,                          544(a)(3);

                                                                                                19                     Defendants.                      (2) RECOVERY OF AVOIDED
                                                                                                                                                        UNRECORDED INTEREST PURSUANT
                                                                                                20                                                      TO 11 U.S.C. § 550;

                                                                                                21                                                      (3) PRESERVATION OF AVOIDED
                                                                                                                                                        UNRECORDED INTEREST PURSUANT
                                                                                                22                                                      TO 11 U.S.C. § 551; AND

                                                                                                23                                                      (4) DECLARATORY RELIEF

                                                                                                24
                                                                                                                                                        Hon. Mark S. Wallace
                                                                                                25

                                                                                                26

                                                                                                27

                                                                                                28

                                                                                                     1366937v1

                                                                                                                                                  COMPLAINT
                                                                                                Case 8:20-ap-01030-MW              Doc 1 Filed 03/18/20 Entered 03/18/20 16:29:41                  Desc
                                                                                                                                   Main Document    Page 2 of 6



                                                                                                 1               Plaintiff Jeffrey I. Golden (“Plaintiff” or “Trustee”), chapter 7 trustee for the estate

                                                                                                 2 (“Estate”) of Anthony Afshin Kashani (the “Debtor”), hereby alleges as follows:

                                                                                                 3                                         JURISDICTION AND VENUE

                                                                                                 4               1.     In accordance with the requirements of Local Bankruptcy Rule 7008-1, the Santa

                                                                                                 5 Ana Division of the United States Bankruptcy Court for the Central District of California (the

                                                                                                 6 “Bankruptcy Court”) has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334,

                                                                                                 7 because the claims asserted herein arise under title 11 of the United States Code or arise in or

                                                                                                 8 relate to the chapter 7 case of the Debtor, currently pending in the Bankruptcy Court as Case No.

                                                                                                 9 8:19-bk-14527-MW (the “Bankruptcy Case”). The outcome of this adversary proceeding will
                                                                                                10 have a significant effect on the Estate because it will impact the disposition of property of the
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 Estate and the amount of money available for distribution to creditors. The claims for relief in this

                                                                                                12 Complaint constitute a core proceeding under 28 U.S.C. § 157(b). Regardless of whether this is a
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 core proceeding, consent is hereby given to the entry of final orders and judgment by the

                                                                                                14 Bankruptcy Court. The defendants hereby are notified that Fed. R. Bankr. P. 7012(b) requires the

                                                                                                15 defendants to plead whether the claims for relief alleged against the defendants are core or non-

                                                                                                16 core and, if non-core, whether consent is given to the entry of final orders and judgment by the

                                                                                                17 Bankruptcy Court.

                                                                                                18               2.     Venue is proper in the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409
                                                                                                19 because the Bankruptcy Case is pending in this district and division. This Court also has personal

                                                                                                20 jurisdiction over the defendants.

                                                                                                21                                                     PARTIES

                                                                                                22               3.     Plaintiff Trustee is the duly-appointed chapter 7 trustee for the Debtor’s Estate. On

                                                                                                23 November 19, 2019 (the “Petition Date”), the Debtor filed a voluntary chapter 7 bankruptcy

                                                                                                24 petition, and the Trustee was appointed as chapter 7 trustee for the Estate.

                                                                                                25               4.     On information and belief, defendant Jeff Lewis is an individual who is, and at all

                                                                                                26 times relevant hereto was, a resident of Washington County in the State of Utah.

                                                                                                27               5.     On information and belief, defendant Patti Lewis is an individual who is, and at all

                                                                                                28 times relevant hereto was, a resident of Washington County in the State of Utah.

                                                                                                     1366937v1
                                                                                                                                                            2
                                                                                                                                                       COMPLAINT
                                                                                                Case 8:20-ap-01030-MW               Doc 1 Filed 03/18/20 Entered 03/18/20 16:29:41               Desc
                                                                                                                                    Main Document    Page 3 of 6



                                                                                                 1                                           GENERAL ALLEGATIONS

                                                                                                 2               6.       On information and belief, in or about May of 2012, the Debtor purchased a

                                                                                                 3 vacation cabin in Zion National Park, located at 420 S. Zion Ridge Drive, Lot #33, Mt. Carmel,

                                                                                                 4 Utah 84741 (the “Property”).

                                                                                                 5               7.       On information and belief, on or about June 6, 2012, a warranty deed (the “Deed”)

                                                                                                 6 was recorded as Entry No. 00154561 in the official records of Kane County in the State of Utah.

                                                                                                 7 The Deed reflects that the Debtor is the sole owner of the Property.

                                                                                                 8               8.       On information and belief, on or about June 6, 2012, a deed of trust in favor of

                                                                                                 9 Academy Mortgage Corporation was recorded as Entry No. 00154562 in the official records of
                                                                                                10 Kane County in the State of Utah. This deed of trust reflects that the Debtor is the sole trustor.
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11               9.       On information and belief, on or about March 26, 2013, a deed of trust in favor of
                                                                                                12 Zions First National Bank was recorded as Entry No. 00157342 in the official records of Kane
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 County in the State of Utah. This deed of trust reflects that the Debtor is the sole trustor.

                                                                                                14               10.      On information and belief, defendants Jeff Lewis and Patti Lewis allege that they
                                                                                                15 hold a 50% ownership interest in the Property pursuant to a written agreement with the Debtor

                                                                                                16 (the “Alleged Lewis Interest”). Neither the Alleged Lewis Interest nor the alleged written

                                                                                                17 agreement upon which it is based is recorded or reflected in the official records of Kane County in

                                                                                                18 the State of Utah.

                                                                                                19               11.      On information and belief, on or about August 24, 2018, defendants Jeff Lewis and
                                                                                                20 Patti Lewis recorded a “Notice Intrest” [sic] as Entry No. 00180910 in the official records of Kane

                                                                                                21 County in the State of Utah. The recorded document states that “Jeff and Patti Lewis claim and

                                                                                                22 [sic] intrest [sic] in the flowing [sic] property . . . .”

                                                                                                23               12.      The document recorded by defendants Jeff Lewis and Patti Lewis does not describe
                                                                                                24 the nature of the purported interest in the Property allegedly held by Jeff Lewis and Patti Lewis.

                                                                                                25                                          FIRST CLAIM FOR RELIEF

                                                                                                26                     (For Avoidance of Unrecorded Interest Pursuant to 11 U.S.C. § 544(a)(3)

                                                                                                27                                              Against All Defendants)

                                                                                                28               13.      The Trustee realleges and incorporates herein by reference each and every

                                                                                                     1366937v1
                                                                                                                                                            3
                                                                                                                                                      COMPLAINT
                                                                                                Case 8:20-ap-01030-MW              Doc 1 Filed 03/18/20 Entered 03/18/20 16:29:41                 Desc
                                                                                                                                   Main Document    Page 4 of 6



                                                                                                 1 allegation in paragraphs 1 through 10 above, as if set forth fully herein.

                                                                                                 2               14.     Section 544(a)(3) of title 11 of the United State Code confers upon a trustee,

                                                                                                 3 without regard to any knowledge of the trustee or of any creditor, the status of a bona fide

                                                                                                 4 purchaser of real property as of the commencement of a bankruptcy case, and enables the trustee

                                                                                                 5 to avoid any transfer of property of the debtor or any obligation incurred by the debtor that would

                                                                                                 6 be voidable by a bona fide purchaser of real property under state law.

                                                                                                 7               15.     Under Utah law, a bona fide purchaser of real property takes title free and clear of a

                                                                                                 8 prior unrecorded interest if that purchaser lacks actual, constructive, or inquiry notice of such

                                                                                                 9 unrecorded interest.
                                                                                                10               16.     The Alleged Lewis Interest in the Property is not reflected in the real property
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 records maintained in Kane County in the State of Utah.

                                                                                                12               17.     As of the Petition Date, the Trustee had no constructive or inquiry notice of the
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13 Alleged Lewis Interest in the Property.

                                                                                                14               18.     Pursuant to 11 U.S.C. § 544(a)(3), the unrecorded Alleged Lewis Interest is
                                                                                                15 avoidable by the Trustee to the extent it is an interest in property of the Debtor or the Estate.

                                                                                                16                                        SECOND CLAIM FOR RELIEF

                                                                                                17                     (Recovery of Avoided Unrecorded Interest Pursuant to 11 U.S.C. § 550

                                                                                                18                                             Against All Defendants)

                                                                                                19               19.     The Trustee realleges and incorporates herein by reference each and every

                                                                                                20 allegation in paragraphs 1 through 18 above, as if set forth fully herein.

                                                                                                21               20.     To the extent that the Alleged Lewis Interest constitutes a transfer by the Debtor, it

                                                                                                22 is avoidable pursuant to 11 U.S.C. § 544(a)(3).

                                                                                                23               21.     Pursuant to 11 U.S.C. § 550(a), Plaintiff is entitled to recover from the defendants

                                                                                                24 any interest in the Property resulting from the Alleged Lewis Interest.

                                                                                                25                                         THIRD CLAIM FOR RELIEF

                                                                                                26                 (Preservation of Avoided Unrecorded Interest Pursuant to 11 U.S.C. § 551

                                                                                                27                                             Against All Defendants)

                                                                                                28               22.     The Trustee realleges and incorporates herein by reference each and every

                                                                                                     1366937v1
                                                                                                                                                            4
                                                                                                                                                      COMPLAINT
                                                                                                Case 8:20-ap-01030-MW             Doc 1 Filed 03/18/20 Entered 03/18/20 16:29:41                Desc
                                                                                                                                  Main Document    Page 5 of 6



                                                                                                 1 allegation in paragraphs 1 through 21 above, as if set forth fully herein.

                                                                                                 2               23.    The Trustee is entitled to have any interest in the Property resulting from the

                                                                                                 3 Alleged Lewis Interest preserved for the benefit of the Estate pursuant to 11 U.S.C. § 551.

                                                                                                 4                                       FOURTH CLAIM FOR RELIEF

                                                                                                 5                                 (Declaratory Relief Against All Defendants)

                                                                                                 6               24.    The Trustee realleges and incorporates herein by reference each and every

                                                                                                 7 allegation in paragraphs 1 through 16 above, as if set forth fully herein.

                                                                                                 8               25.    An actual controversy has arisen between the Trustee and defendants regarding the

                                                                                                 9 respective rights of the Estate and defendants in the Property.
                                                                                                10               26.    The Trustee contends that the Property is, in fact, property owned solely by the
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11 Debtor’s Estate free and clear of any interest held by the defendants, including the Alleged Lewis

                                                                                                12 Interest.
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13               27.    Defendants assert that they have an interest in the Property – i.e., the Alleged Lewis
                                                                                                14 Interest.

                                                                                                15               28.    Pursuant to 11 U.S.C. § 105 and 28 U.S.C. § 2201, the Trustee is entitled to a
                                                                                                16 declaratory judgment determining that the Debtor’s Estate is the sole owner of the Property free

                                                                                                17 and clear of any interest held by the defendants.

                                                                                                18               WHEREFORE, the Trustee, on behalf of the Estate, prays for judgment against the
                                                                                                19 defendants, and each of them, as follows:

                                                                                                20               1.     On the first claim for relief, for a judgment against all defendants avoiding the
                                                                                                21 Alleged Lewis Interest in the Property pursuant to 11 U.S.C. § 544(a)(3).

                                                                                                22               2.     On the second claim for relief, for a judgment against all defendants recovering the
                                                                                                23 Alleged Lewis Interest in the Property for the benefit of the Estate pursuant to 11 U.S.C § 550.

                                                                                                24               3.     On the third claim for relief, for a judgment against all defendants preserving the
                                                                                                25 Alleged Lewis Interest in the Property for the benefit of the Estate.

                                                                                                26               4.     On the fourth claim for relief, for a judgment against all defendants determining
                                                                                                27 that the Debtor’s Estate is the sole owner of the Property free and clear of any interest held by the

                                                                                                28 defendants; and

                                                                                                     1366937v1
                                                                                                                                                           5
                                                                                                                                                     COMPLAINT
                                                                                                Case 8:20-ap-01030-MW           Doc 1 Filed 03/18/20 Entered 03/18/20 16:29:41                  Desc
                                                                                                                                Main Document    Page 6 of 6



                                                                                                 1               5.   For such other relief as the Court deems just and proper.

                                                                                                 2

                                                                                                 3 DATED: March 18, 2020                     ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP

                                                                                                 4

                                                                                                 5
                                                                                                                                             By:          /s/ Roye Zur
                                                                                                 6                                                 ROYE ZUR
                                                                                                                                                   Attorneys for Plaintiff Jeffrey I. Golden,
                                                                                                 7                                                 Chapter 7 Trustee
                                                                                                 8

                                                                                                 9
                                                                                                10
ELKINS KALT WEINTRAUB REUBEN GARTSIDE LLP


                                            Telephone: 310.746.4400 • Facsimile: 310.746.4499




                                                                                                11

                                                                                                12
                                                      Los Angeles, California 90064
                                                         10345 W. Olympic Blvd.




                                                                                                13

                                                                                                14

                                                                                                15

                                                                                                16

                                                                                                17

                                                                                                18

                                                                                                19

                                                                                                20

                                                                                                21

                                                                                                22

                                                                                                23

                                                                                                24

                                                                                                25

                                                                                                26

                                                                                                27

                                                                                                28

                                                                                                     1366937v1
                                                                                                                                                          6
                                                                                                                                                    COMPLAINT
